Citation Nr: 1719799	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  13-18 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming



THE ISSUES

1.  Entitlement to service connection for the residual disability of a right knee stress fracture.  

2.  Entitlement to service connection for the residual disability of a left knee stress fracture, including meniscal tear.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran served in the National Guard with periods of active duty from January 1997 to April 1997, November 1997 to December 1997, and March 2003 to June 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

On the Veteran's July 2013 substantive appeal, he requested a videoconference hearing before a Member of the Board in connection with his claim.  In August 2014, the RO notified the Veteran that his hearing was scheduled for October 2014.  While the hearing notice was returned as undeliverable, that notice was sent to the Veteran at the address he had reported on his July 2013 VA Form 9.  He has not updated his address since that time.  Thereafter, the appellant failed to appear at the scheduled videoconference hearing in October 2014.  The appellant has an obligation to keep VA apprised of his whereabouts, including his current address.  See Jones v. West, 12 Vet. App. 98 (1998).  Accordingly, the Board finds that VA has fulfilled its duty to assist in this regard, and the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d).

Although the RO indicated the claim stemmed only from a July 2012 rating decision, the Board notes that the Veteran submitted additional evidence within one year of the November 2011 rating decision noted above.  Specifically, he attended a February 2012 VA examination.  Therefore, the RO issued a July 2012 rating decision continuing the denial of service connection for his knees.  Evidence received within the one-year period prior to a rating decision becoming final is to be considered as having been received in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As such, the November 2011 rating decision did not become final.  Accordingly, the claim on appeal stems from that November 2011 rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that there appear to be missing service treatment records.  For example, the Veteran's existing service treatment records include a statement he wrote in July 2001 referencing an in-service injury during the last week of basic training while running an obstacle course, a couple of weeks of evaluations, and physical therapy.  Similarly, a July 2001 entry in the existing service treatment records refers to a December 1997 medical discharge, November 2000 treatment by a primary care doctor, and a December 2000 enlistment examination.  The only service treatment records prior to 2001 in the electronic claims file are the Veteran's December 1996 entrance examination and several radiological reports.  Therefore, remand is required to obtain missing service treatment records.  

Additionally, the Veteran reported surgery on his left knee in 2004 on his March 2011 VCAA response statement.  There are also no private treatment records associated with the electronic claims file.  Therefore, there appear to be missing private treatment records as well, and remand is required to contact the Veteran regarding his authorization to obtain them.  

On remand, the Veteran should also be afforded a new VA examination, to ensure that the examiner has access to the outstanding treatment records listed above prior to offering any medical nexus opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center, the Records Management Center, the Missouri Army National Guard, Wyoming Air National Guard, the Veteran's unit, or any other appropriate location, to request complete service treatment records for his service from January 1997 to April 1997, November 1997 to December 1997, and March 2003 to June 2003.

2.  The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for his knees.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  This request should include any outstanding records from any healthcare provider who has treated his knees from his June 2003 separation to the present, provided physical therapy for either knee, and surgery for his left knee in 2004.  

The AOJ should also obtain any outstanding, relevant VA medical records, including any records from the Kansas City VAMC for treatment since December 2011.

3.  After completing the foregoing development, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any current knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner should review all pertinent records associated with the claims file, including any service treatment records, private treatment records, or VA treatment records recovered on remand.  The examiner should also review the Veteran's lay statements.  

The Veteran has contended that he injured his left knee during the final week of basic training in 1997.  The only service treatment records available include a December 1996 entrance examination showing that the Veteran had normal lower extremities bilaterally upon his entrance into service and several 1997 radiology reports of each knee, including a February 1997 report showing an early stress fracture of the right knee and stress or degenerative changes to the left knee.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should state an opinion as to whether it is as at least as likely as not that any current knee disorder manifested during his active duty service from January 1997 to April 1997, or is otherwise causally or etiologically related to his military service, including any injury therein.  

The examiner should also state an opinion as to whether it is as at least as likely as not that any current knee disorder manifested during his active duty service from November 1997 to December 1997, or is otherwise causally or etiologically related to his military service, including any injury therein.  

The examiner should finally state an opinion as to whether it is as at least as likely as not that any current knee disorder manifested during his active duty service from March 2003 to June 2003, or is otherwise causally or etiologically related to his military service, including any injury therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

4.  When the development has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

